—In an action to recover damages, inter alia, for medical malpractice, the plaintiffs appeal from a judgment of the Supreme Court, Nassau County (DeMaro, J.), dated June 14, 1995, which, upon granting the defendant’s motion pursuant to CPLR 4401 for judgment as a matter of law, is in favor of the defendant and against them dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
In this action based on medical malpractice and lack of informed consent, the plaintiff Joseph Verdi alleged that he *575contracted Guillain-Barre Syndrome, a neurological condition, as a result of an influenza vaccination administered by the defendant. We conclude that the Supreme Court properly granted the defendant’s motion for judgment as a matter of law at the close of the plaintiffs’ case, inasmuch as the plaintiffs failed to offer evidence from which a rational trier of fact could conclude that the vaccination was a proximate cause of Joseph Verdi’s injuries (see, Public Health Law § 2805-d [3]; Evans v Holleran, 198 AD2d 472; Paul v Boschenstein, 105 AD2d 248; see also, Amsler v Verrilli, 119 AD2d 786). Rosenblatt, J. P., Ritter, Copertino and Joy, JJ., concur.